DETAILED ACTION

In response to the Amendment filed May 9, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 - 5 are allowable over the Prior Art of Record because it fails to teach or suggest a tape measure attachment with a brush and wiper element, the attachment comprising a front section having an aperture that contains a brush and wiper element therein; and a pair of prongs are attached to the front section, wherein the prongs are configured to frictionally engage an exterior of a tape measure housing in combination with the remaining limitations of the claims.


Claims 6 – 10 are allowable over the Prior Art of Record because it fails to teach or suggest a tape measure attachment with a brush and wiper element, the attachment comprising a front section having an aperture that contains a brush element therein; wherein the front section is configured to frictionally engage an exterior of a tape measure housing in combination with the remaining limitations of the claims.

Claims 11 - 18 are allowable over the Prior Art of Record because it fails to teach or suggest a tape measure attachment with a wiper element, the attachment comprising a front section having an aperture therein that contains a wiper element therein; a rear section attached to the base at an end opposite the front section; wherein the front section is configured to frictionally engage a tape measure housing; wherein the rear section is configured to frictionally engage the tape measure housing in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
June 13, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861